DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 11/23/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the examiner has considered the information disclosure statement.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-27 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Thomas et al. (US Patent Application Publication # 2015/0263498).
Regarding Claim 1, Thomas discloses an electrical box (i.e. weatherproof electrical box 100) comprising: 
at least one conduit receiving port (i.e. integral conduit receiving ports 120/125) having an inner surface and a retention assembly opening; and 
at least one conduit retention assembly (i.e. conduit retention device) positioned in the retention assembly opening, the at least one conduit retention assembly including: 
at least one conduit gripping member (i.e. spring steel jaw ring 140/145); 
a pressure ring (i.e. retaining/cap nut 150) positioned adjacent the at least one conduit gripping member; 
a conduit release member (i.e. removal tool 700) operatively coupled to the pressure ring and movable relative to the pressure ring (Fig. 2-4, 15A-15B; Abstract; Paragraphs 0035-0036, 0055-0056). Thomas describes that removal tool 700 can be slid along conduit 730 in the direction of arrow A into the gap 740 between the conduit 730 and the conduit fitting housing 715 until the tubular section 702 engages the teeth of the jaw ring and separates the teeth from contact with conduit 730. Conduit 730 can then be easily backed out of conduit fitting housing 715. 

Regarding Claim 2, Thomas discloses a removable cap (i.e. closure plug 160) operatively coupled to the conduit release member (Fig. 2-4, 15A-15B; Abstract; Paragraphs 0035-0036, 0055-0056).

Regarding Claim 3, Thomas discloses that the at least one gripping member (i.e. spring steel jaw ring 140/145) includes a ring (i.e. as shown in Figs. 2-4) having a hollow central portion, and a plurality of teeth of varying lengths (i.e. two or more teeth of varying length 144) extending from the ring toward the hollow central portion (Fig. 2-6, 15A-15B; Abstract; Paragraphs 0035-0036, 0038, 0055-0056; claim 11).

Regarding Claim 4, Thomas discloses that the plurality of teeth of varying lengths (i.e. two or more teeth of varying length 144) include a plurality of teeth having a first length and a plurality of teeth having a second length, wherein the first length is shorter than the second length, and wherein the plurality of first length teeth and the plurality of second length teeth are arrange around the ring in an alternating pattern (Fig. 2-6; Abstract; Paragraphs 0035-0036, 0038, 0055-0056; Claim 11).

Regarding Claim 5, Thomas discloses that the plurality of teeth of varying lengths (i.e. two or more teeth of varying length 144) include a plurality of teeth having a first length and a plurality of teeth having a second length, wherein the first length is shorter than the second length, wherein the plurality of first length teeth are arrange around the ring in at least one first length group, and wherein the plurality of second length teeth are arrange around the ring in at least one second length group (Fig. 2-6; Abstract; Paragraphs 0035-0036, 0038, 0055-0056; Claim 11).

Regarding Claim 6, Thomas discloses that the plurality of teeth extend at an angle relative to the ring (Fig. 2-6; Abstract; Paragraphs 0035-0036, 0038, 0055-0056; Claim 11).

Regarding Claim 7, Thomas discloses that the at least one conduit gripping member (i.e. spring steel jaw ring 140/145) includes a first conduit gripping member (i.e. spring steel jaw ring 140) and a second conduit gripping member (i.e. spring steel jaw ring 145), wherein the first conduit gripping member includes a first ring having a hollow central portion, and a plurality of teeth (i.e. two or more teeth of varying length 144) of a first length extending from the first ring toward the hollow central portion, and wherein the second conduit gripping member includes a second ring having a hollow central portion, and a plurality of teeth of a second length (i.e. two or more teeth of varying length 144) extending from the second ring toward the hollow central portion (Fig. 2-6; Abstract; Paragraphs 0035-0038, 0055-0056; Claim 11).

Regarding Claim 8, Thomas discloses that the first length is shorter than the second length (Fig. 2-6; Abstract; Paragraphs 0035-0038, 0055-0056; Claim 11). The figures show that there are several teeth 144, some short and some long, and they are described as such in at least Paragraphs 0036 & 0038.

Regarding Claim 9, Thomas discloses that the pressure ring (i.e. retaining/cap nut 150) includes a circular body having at least one rib (i.e. externally threaded 152) extending along an outer surface of the body (Fig. 2-6; Abstract; Paragraphs 0035-0038, 0055-0056; Claim 11).

Regarding Claim 10, Thomas discloses that the at least one rib engages a notch (i.e. threads 124) in the inner surface of the at least one conduit receiving port (i.e. integral conduit receiving ports 120/125) (Fig. 2-6; Abstract; Paragraphs 0035-0038, 0055-0056; Claim 11).

Regarding Claim 11, Thomas discloses that the pressure ring includes at least one rail (i.e. internal threads of retaining/cap nut 150) extending from an inner surface of the pressure ring toward a center opening of the pressure ring (Fig. 2-6; Abstract; Paragraphs 0035-0038, 0055-0056; Claim 11).

Regarding Claim 12, Thomas discloses that the at least one rail (i.e. internal threads of retaining/cap nut 150) is positioned within a track (i.e. slit 706) in the conduit release member (i.e. removal tool 700) such that the at least one rail slides along the track in the conduit release member when the conduit release member is moved relative to the pressure ring (Fig. 2-6; Abstract; Paragraphs 0035-0038, 0055-0056; Claim 11).

Regarding Claim 13, Thomas discloses an electrical box (i.e. weatherproof electrical box 100) comprising: 
at least one conduit receiving port (i.e. integral conduit receiving ports 120/125) having an inner surface and a retention assembly opening; and 
at least one conduit retention assembly (i.e. conduit retention device) positioned in the retention assembly opening, the at least one conduit retention assembly including: 
at least one conduit gripping member (i.e. spring steel jaw ring 140/145) that includes a ring (i.e. as shown in Figs. 2-4) having a hollow central portion and a plurality of teeth of varying lengths (i.e. two or more teeth of varying length 144) extending from the ring toward the hollow central portion; 
a pressure ring (i.e. retaining/cap nut 150) positioned adjacent the at least one conduit gripping member; and 
a conduit release member (i.e. removal tool 700) operatively coupled to the pressure ring and movable relative to the pressure ring (Fig. 2-4, 15A-15B; Abstract; Paragraphs 0035-0038, 0055-0056; claim 11). Thomas describes that removal tool 700 can be slid along conduit 730 in the direction of arrow A into the gap 740 between the conduit 730 and the conduit fitting housing 715 until the tubular section 702 engages the teeth of the jaw ring and separates the teeth from contact with conduit 730. Conduit 730 can then be easily backed out of conduit fitting housing 715. 

Regarding Claim 14, Thomas discloses a removable cap (i.e. closure plug 160) operatively coupled to the conduit release member (Fig. 2-4, 15A-15B; Abstract; Paragraphs 0035-0036, 0055-0056).

Regarding Claim 15, Thomas discloses that the plurality of teeth of varying lengths (i.e. two or more teeth of varying length 144) include a plurality of teeth having a first length and a plurality of teeth having a second length, wherein the first length is shorter than the second length, and wherein the plurality of first length teeth and the plurality of second length teeth are arrange around the ring in an alternating pattern (Fig. 2-6; Abstract; Paragraphs 0035-0036, 0038, 0055-0056; Claim 11).

Regarding Claim 16, Thomas discloses that the plurality of teeth of varying lengths (i.e. two or more teeth of varying length 144) include a plurality of teeth having a first length and a plurality of teeth having a second length, wherein the first length is shorter than the second length, wherein the plurality of first length teeth are arrange around the ring in at least one first length group, and wherein the plurality of second length teeth are arrange around the ring in at least one second length group (Fig. 2-6; Abstract; Paragraphs 0035-0036, 0038, 0055-0056; Claim 11).
Regarding Claim 17, Thomas discloses that the plurality of teeth extend at an angle relative to the ring (Fig. 2-6; Abstract; Paragraphs 0035-0036, 0038, 0055-0056; Claim 11).

Regarding Claim 18, Thomas discloses that the pressure ring (i.e. retaining/cap nut 150) includes a circular body having at least one rib (i.e. externally threaded 152) extending along an outer surface of the body (Fig. 2-6; Abstract; Paragraphs 0035-0038, 0055-0056; Claim 11).

Regarding Claim 19, Thomas discloses that the at least one rib engages a notch (i.e. threads 124) in the inner surface of the at least one conduit receiving port (i.e. integral conduit receiving ports 120/125) (Fig. 2-6; Abstract; Paragraphs 0035-0038, 0055-0056; Claim 11).

Regarding Claim 20, Thomas discloses that the pressure ring includes at least one rail (i.e. internal threads of retaining/cap nut 150) extending from an inner surface of the pressure ring toward a center opening of the pressure ring (Fig. 2-6; Abstract; Paragraphs 0035-0038, 0055-0056; Claim 11).

Regarding Claim 21, Thomas discloses that the at least one rail (i.e. internal threads of retaining/cap nut 150) is positioned within a track (i.e. slit 706) in the conduit release member (i.e. removal tool 700) such that the at least one rail slides along the track in the conduit release member when the conduit release member is moved relative to the pressure ring (Fig. 2-6; Abstract; Paragraphs 0035-0038, 0055-0056; Claim 11).

Regarding Claim 22, Thomas discloses a conduit retention assembly (i.e. conduit retention device) comprising: 
at least one conduit gripping member (i.e. spring steel jaw ring 140/145) that includes a ring (i.e. as shown in Figs. 2-4) having a hollow central portion and a plurality of teeth of varying lengths (i.e. two or more teeth of varying length 144) extending from the ring toward the hollow central portion such that each of the plurality of teeth are at an angle relative to the ring; 
a pressure ring (i.e. retaining/cap nut 150) positioned adjacent the at least one conduit gripping member; and 
a conduit release member (i.e. removal tool 700) operatively coupled to the pressure ring and movable relative to the pressure ring (Fig. 2-4, 15A-15B; Abstract; Paragraphs 0035-0038, 0055-0056; claim 11). Thomas describes that removal tool 700 can be slid along conduit 730 in the direction of arrow A into the gap 740 between the conduit 730 and the conduit fitting housing 715 until the tubular section 702 engages the teeth of the jaw ring and separates the teeth from contact with conduit 730. Conduit 730 can then be easily backed out of conduit fitting housing 715. 

Regarding Claim 23, Thomas discloses that the plurality of teeth of varying lengths (i.e. two or more teeth of varying length 144) include a plurality of teeth having a first length and a plurality of teeth having a second length, wherein the first length is shorter than the second length, and wherein the plurality of first length teeth and the plurality of second length teeth are arrange around the ring in an alternating pattern (Fig. 2-6; Abstract; Paragraphs 0035-0036, 0038, 0055-0056; Claim 11).

Regarding Claim 24, Thomas discloses that the plurality of teeth of varying lengths (i.e. two or more teeth of varying length 144) include a plurality of teeth having a first length and a plurality of teeth having a second length, wherein the first length is shorter than the second length, wherein the plurality of first length teeth are arrange around the ring in at least one first length group, and wherein the plurality of second length teeth are arrange around the ring in at least one second length group (Fig. 2-6; Abstract; Paragraphs 0035-0036, 0038, 0055-0056; Claim 11).

Regarding Claim 25, <REFERENCE> discloses that the pressure ring (i.e. retaining/cap nut 150) includes at least one rib (i.e. externally threaded 152) extending along an outer surface of the pressure ring configured to engage a notch (i.e. threads 124) in a conduit receiving port (i.e. integral conduit receiving ports 120/125) of an electrical box (i.e. weatherproof electrical box 100) (Fig. 2-6; Abstract; Paragraphs 0035-0038, 0055-0056; Claim 11).
Regarding Claim 26, Thomas discloses that the pressure ring includes at least one rail (i.e. internal threads of retaining/cap nut 150) extending from an inner surface of the pressure ring toward a center opening of the pressure ring (Fig. 2-6; Abstract; Paragraphs 0035-0038, 0055-0056; Claim 11).

Regarding Claim 27, Thomas discloses that the at least one rail (i.e. internal threads of retaining/cap nut 150) is positioned within a track (i.e. slit 706) in the conduit release member (i.e. removal tool 700) such that the at least one rail slides along the track in the conduit release member when the conduit release member is moved relative to the pressure ring (Fig. 2-6; Abstract; Paragraphs 0035-0038, 0055-0056; Claim 11).

Relevant Cited Art
The cited art in PTO-892 was found during the examiner's search, but was not relied upon for this office action. However, it is still considered pertinent to the applicant's disclosure.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RHADAMES J ALONZO MILLER whose telephone number is (571)270-7829. The examiner can normally be reached Mon-Fri 10am-6pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Thompson can be reached on (571) 272-2342. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/RJA/Examiner, Art Unit 2847                                                                                                                                                                                                        
/William H. Mayo III/Primary Examiner, Art Unit 2847